      Case: 4:19-cr-00056-BYP Doc #: 172 Filed: 01/16/20 1 of 7. PageID #: 1685




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA                  )   CASE NO. 4:19-CR-00056-001
                                          )
              Plaintiff,                  )   JUDGE BENITA Y. PEARSON
                                          )
vs.                                       )
                                          )   DEFENDANT’S SENTENCING
RYAN P. SHERIDAN                          )   MEMORANDUM
                                          )
              Defendant.                  )
                                          )
                                          )


        NOW COMES the Defendant, Ryan P. Sheridan, by and through undersigned Counsel,

and respectfully requests this Honorable Court consider the attached Memorandum in imposing

judgment and sentence.

                                                 Respectfully submitted,



                                                 s/Damian A. Billak
                                                 DAMIAN A. BILLAK (#0065274)
                                                 ATTORNEY FOR DEFENDANT
                                                 Creekside Professional Centre
                                                 Bldg. F, Suite 100
                                                 6715 Tippecanoe Road
                                                 Canfield, OH 44406
                                                 Phone: 330-702-2000
                                                 Fax: 330-702-2970
                                                 E-mail: dbillak@billaklaw.com
     Case: 4:19-cr-00056-BYP Doc #: 172 Filed: 01/16/20 2 of 7. PageID #: 1686




                                  CERTIFICATE OF SERVICE


       This is to certify that on January 16, 2020, a copy of the foregoing Defendant’s

Sentencing Memorandum was filed with the Court. Notice of this filing will be sent by operation

of the Court’s electronic filing system to all parties indicated on the electronic filing receipt.




                                                       s/Damian A. Billak
                                                       DAMIAN A. BILLAK (#0065274)
                                                       ATTORNEY FOR DEFENDANT




                                                   2
    Case: 4:19-cr-00056-BYP Doc #: 172 Filed: 01/16/20 3 of 7. PageID #: 1687



                                       MEMORANDUM

       Ryan Sheridan is 39 years old and married. He is the provider for two minor children and

two step-children from a previous marriage to co-defendant Jennifer Sheridan and two step-

children with his present wife. He also has an adult child from a previous relationship. Mr.

Sheridan has provided financial and other support to relatives for several years prior to his

current incarceration which commenced on March 2, 2019.

       Mr. Sheridian is one of four siblings. He was raised by his parents in an environment

with little to no parental guidance. Due to abuse and neglect, Mr. Sheridan left home and school

at the age of 15 to reside with friends and relatives. The emotional scars led him down the path

to substance abuse and by 2001, he entered a short-term treatment program. Thereafter, Mr.

Sheridan chose to live a positive life, and eventually began the “Braking Point” treatment

business, but continued to deal with and struggle with addiction.

       Braking Point provided a progressive rehabilitation environment for those suffering from

substance abuse and addition with a focus on individuals addicted to opiates.

       In addition to Mr. Sheridan’s continuing battle with substance abuse, he suffers from bi-

polar disorder, general depression, and anxiety. Mr. Sheridan has never been properly treated for

his mental health issues and hid his recent relapse from others. He desires to be free from

addiction and be a productive member of society and provide support for his children and step-

children. His wife, children, and step-children continue to support him during these proceedings.

       Mr. Sheridan accepted responsibility for his actions by entering a guilty plea to the

Indictment. At the time of the offense, Mr. Sheridan was in and out of the grips of addiction

which further clouded his judgment and, while not an excuse, contributed greatly to his unlawful




                                                3
     Case: 4:19-cr-00056-BYP Doc #: 172 Filed: 01/16/20 4 of 7. PageID #: 1688



conduct. When paired with his mental health issues, Mr. Sheridan spiralled downward until his

arrest for violating the conditions of pretrial release set by this Honorable Court.

        Mr. Sheridan has and will continue to do all he can to rectify and remedy his actions and

unlawful activity. Mr. Sheridan agrees to make restitution in the amount as will be ordered at the

time of sentencing.

        Additionally, as to restitution, Mr. Sheridan has agreed to substantial forfeiture of money

and real and personal property in an effort to demonstrate his sincere remorse for his actions and

intends to continue to remedy his wrongdoing as best as possible in regards to his financial

responsibilities.

        As to the advisory guidelines, based upon the Pre-Sentence Report, Mr. Sheridan’s Base

Offense Level is 6, but primarily upon loss calculations, there is an overall 27 level increase.

The Plea Agreement anticipates a three-level reduction for acceptance of responsibility, for a

Total Offense Level of 30.

        The PSR indicates that Mr. Sheridan has a Criminal History Category I. At a Criminal

History Category I, Offense Level 30, the advisory guideline range is 97 to 121 months

imprisonment, prior to any other adjustments as an advisory guideline sentence. This Honorable

Court should consider a sentence below that advisory range.

        The circumstances under which the offense occurred will never reoccur. Mr. Sheridan

recognizes the seriousness of the offense and is deeply embarrassed by his own actions and the

impact his actions have had on his family and his reputation in the business community, and all

those individuals and entities that have been harmed. There is no chance that Mr. Sheridan will

reoffend. He desires to lead a law-abiding, productive life.




                                                  4
     Case: 4:19-cr-00056-BYP Doc #: 172 Filed: 01/16/20 5 of 7. PageID #: 1689



        Mr. Sheridan failed to properly train and educate himself and staff at Braking Point. It

was never Mr. Sheridan’s initial intention to commit the offense for the purpose of self-gain.

Rather, his emotional wounds and substance abuse overshadowed his use of sound judgment.

This was the first time in his life that anything like this has occurred, both his success and

downfall. It is also the last.

        Mr. Sheridan is prepared to make every effort possible to make full restitution and has

shown a commitment to this issue by agreeing to extensive forfeitures.

        Mr. Sheridan has been a loving, supportive, and hard-working husband, father, and step-

father. The most difficult aspect of these proceedings has been the realization of the harm Mr.

Sheridan has caused those closest to him.

        This Honorable Court is free to exercise the substantial discretion afforded to it to fashion

an appropriate sentence less than the advisory guideline range.

        While it may be necessary to incarcerate Mr. Sheridan to promote respect for the law and

to provide just punishment, that sentence of incarceration must reflect many factors.            Mr.

Sheridan has demonstrated his acknowledgement and remorse for his actions. Mr. Sheridan has

supported and assisted others throughout his life. His many philanthropic endeavors are also a

part of how Mr. Sheridan has given back to his community.

        Additionally, a prison sentence approaching ten years is not necessary to reflect the

seriousness of the offense, promote respect for the law, or to provide a just punishment. In the

instant case, these goals would be satisfied with a sentence below the advisory guideline range

with conditions satisfied by returning to the community sooner rather than later.

        Mr. Sheridan attended Austintown Fitch High School through the 9th grade. He earned

his GED in 1999 at the Mahoning County Career and Technical Center in Canfield, Ohio. Mr.




                                                 5
    Case: 4:19-cr-00056-BYP Doc #: 172 Filed: 01/16/20 6 of 7. PageID #: 1690



Sheridan began his own business in 2009. He will benefit from further and continued substance

abuse programs or care that may be obtained during and after incarceration as well as re-training

for employment purposes.

          Mr. Sheridan is, again, requesting a sentence below the applicable advisory guideline

range. It is respectfully requested that this Honorable Court consider the Policy Statements

below and 3553 factors in determining an appropriate sentence.

          U.S.S.G. § 5H1.5 states in pertinent part, “Employment record may be relevant in

determining the conditions of probation or supervised release.” Mr. Sheridan has been gainfully

employed for most of his adult life, and was once a respected businessman in the community.

Mr. Sheridan’s actions have stripped him of that respect and ability to currently support his

family.

          U.S.S.G. § 5H1.6 also permits the Court to consider Mr. Sheridan’s family ties and

responsibilities and current ability to support his family when considering an appropriate

sentence within the applicable guideline range. As stated earlier, Mr. Sheridan and his wife,

children and step-children, are a strong and supportive family. Mrs. Sheridan has stood with Mr.

Sheridan through these devastating times and the two will continue to be a loving family. Mr.

Sheridan recognizes that his redemption and rehabilitation begins with his wife and family.

          Mr. Sheridan is deeply remorseful, ashamed, and embarrassed by his conduct. He poses

no further risk of future offense with proper supervision. He is being significantly punished by

having plead guilty and the trauma it has caused his family and the damage to his business and

character reputation in the community, as well as his pre-sentence incarceration. Mr. Sheridan

understands that further incarceration is forthcoming.




                                                6
     Case: 4:19-cr-00056-BYP Doc #: 172 Filed: 01/16/20 7 of 7. PageID #: 1691



       For the foregoing reasons, counsel prays this Court to consider imposing a sentence to

not simply punish but also rehabilitate Mr. Sheridan and to allow him to continue on his long

path of rehabilitation.

                                                  Respectfully submitted,



                                                  s/Damian A. Billak
                                                  DAMIAN A. BILLAK (#0065274)
                                                  ATTORNEY FOR DEFENDANT
                                                  Creekside Professional Centre
                                                  Bldg. F, Suite 100
                                                  6715 Tippecanoe Road
                                                  Canfield, OH 44406
                                                  Phone: 330-702-2000
                                                  Fax: 330-702-2970
                                                  E-mail: dbillak@billaklaw.com




                                             7
